Citation Nr: 0303486	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for disability 
manifested by mood changes with anger and frustration, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by sore feet, to include as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to March 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 

The June 1999 rating decision included denials of entitlement 
to service connection for asthma, left ear hearing loss, and 
tinnitus.  The veteran appealed those denials.  In a 
September 2002 rating action, the RO granted the veteran's 
claims for service connection for asthma, tinnitus, and left 
ear hearing loss.  Accordingly, only the claims listed on the 
title page of this decision are before the Board.


FINDINGS OF FACT

1.  The veteran is not shown by competent evidence to have a 
current right ear hearing loss disability for VA purposes.

2.  The veteran is not shown by competent evidence to 
currently have a psychiatric disorder, nor objective 
indications of a chronic disability characterized by mood 
changes with anger and frustration.

3.  Competent evidence of record demonstrates the veteran has 
diagnosed bilateral varus hindfoot and bilateral pes planus, 
manifested by sore feet, which have not been shown to be 
etiologically related to, or aggravated by, service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).

2.  Chronic disability manifested by mood changes with anger 
and frustration, to include as due to undiagnosed illness, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).

3.  Neither diagnosed bilateral varus hindfoot, nor bilateral 
pes planus, manifested by sore feet, was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1117; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
appellant and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist an appellant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
appellant's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the appellant's claim has proceeded 
in accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The June 1999 rating decision, the statement of the case 
(SOC), and the supplemental statements of the case, notified 
the appellant of the reasons and bases for the decision, the 
relevant law and regulations, and of the evidence necessary 
to substantiate his claims.  Specifically, he was notified by 
VA letters dated in July 1998 and May 2001 of the evidence he 
needed to provide and what development action the VA would 
undertake.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the appellant in obtaining 
evidence necessary to substantiate his claims.

The veteran has provided testimony at a hearing before a 
hearing officer at the RO.  Service medical records and post 
service VA medical records have been obtained.  The veteran 
has also been provided recent VA examinations.  There is no 
indication that there exists any further evidence which has a 
bearing on the issues decided below.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matters before 
the Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA law and regulations provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty, in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including sensorineural hearing loss, 
manifested or aggravated to a compensable degree within the 
appropriate time period shall be granted service connection, 
even though there is no record of such disease in service.  
38 C.F.R. § 3.309 (2002); 38 C.F.R. § 3.307 (as amended by 67 
Fed. Reg. 67792 - 67793 (Nov. 7, 2002)).

For Persian Gulf claims, 38 C.F.R. § 3.317 provides that, 
except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and 
(ii).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 38 
C.F.R. Part 4 for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  A disability referred to in this section shall be 
considered service-connected for purposes of all laws.  38 
C.F.R. § 3.317(2), (3), (4), (5).

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The regulations also provide that compensation shall not be 
paid under this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA). Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  That 
legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 38 
C.F.R. § 3.317.

As noted above, where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as to the symptoms 
claimed for service connection as due to an undiagnosed 
illness by this veteran, and hence do not affect the 
adjudication of his claims.  Thus, he has not been prejudiced 
by applying the new regulation in the first instance.  
Bernard, supra.

A.  Right Ear Hearing Loss

The veteran testified at the July 2000 RO hearing that he 
worked as a jet engine mechanic his entire six years in 
service.  The veteran asserted that he worked around the 
acoustic trauma of airplane engines, without hearing 
protection, on a daily basis.  The veteran maintains that he 
now has right ear hearing loss due to service and that he is 
therefore entitled to service connection for his right ear 
hearing loss.  

For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In this case, the Board has reviewed the veteran's service 
medical records for evidence of hearing impairment.  While 
the veteran underwent numerous audiological examinations 
during service, none of these evaluations revealed right ear 
pure tone thresholds at or above 40 decibels at the 
frequencies from 500 to 4000 Hertz.  The evaluations also did 
not reveal the veteran to have right ear pure tone thresholds 
of 26 or greater at three of the frequencies from 500 to 4000 
Hertz.

The veteran was afforded a VA audiological examination in 
March 1999.  Audiological testing revealed that the veteran 
did not have auditory thresholds at or above 40 decibels at 
the frequencies from 500 to 4000 Hertz.  The evaluations also 
did not reveal the veteran to have right ear pure tone 
thresholds of 26 or greater at three of the frequencies from 
500 to 4000 Hertz.  The veteran had a speech discrimination 
score of 100 percent in the right ear.    

The veteran submitted a March 2002 statement from a fellow 
serviceman.  His former colleague confirmed that the veteran 
had been continuously subjected to high levels of engine and 
propeller noise during service.

On VA audiological examination in August 2002, audiological 
testing revealed that the veteran had auditory thresholds of 
15, 15, 15, 30, and 35 decibels in the right ear at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz.  The veteran had a speech discrimination score of 98 
percent in the right ear.  The examiner noted that the 
veteran had normal hearing at the 250-2000 Hertz range and 
mild right ear hearing loss at 3000-4000 Hertz.

While the veteran has been noted to have decreased right ear 
hearing on VA ear examination in August 2002, this loss is 
not to the extent that it meets the VA definition of hearing 
loss disability.  He did not have right ear pure tone 
thresholds at or above 40 decibels at the frequencies from 
500 to 4000 Hertz.  Nor did he have right ear pure tone 
thresholds of 26 or greater at three of the frequencies from 
500 to 4000 Hertz.  Furthermore, the veteran's speech 
recognition score was 98 percent in the right ear.  38 C.F.R. 
§ 3.385.  All of the audiological evidence of record 
indicates that the veteran does not currently have a right 
ear hearing loss disability for VA purposes.  Service 
connection may not be granted unless a current disability is 
shown.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of evidence of a current hearing loss 
disability satisfying the requirements of 38 C.F.R. § 3.385, 
the claim for service connection for right ear hearing loss 
must be denied.

B.  Mood Changes with Anger and Frustration

At his July 2000 hearing the veteran asserted that he has 
psychiatric disability characterized by anger and frustration 
due to his breathing, hearing loss, and tinnitus problems and 
due to undiagnosed illness.

The veteran's service medical records, including the February 
1993 discharge examination report, reveal no complaints or 
treatment related to anger and frustration.

A February 2000 VA outpatient treatment record indicates that 
the veteran complained of memory problems, erratic sleep 
pattern, occasional depression, and that he got angry or 
grumpy.  The VA nurse practitioner offered the veteran 
treatment for depression, but the veteran was not interested.  
A February 2001 VA outpatient record indicates that the 
veteran was assessed for depression and the assessment was 
negative.

The veteran was afforded a VA psychiatric examination in 
August 2002.  The veteran reported that his parents and 
friends first noticed that he was more short-tempered ever 
since getting out of the service.  The veteran reported that 
approximately once a week he had periods of one or two 
minutes where he reacted to something that had upset him.  He 
asserted that he had experienced this ever since service.  
Mental status examination revealed the veteran to be 
cooperative and talkative, and his behavior was appropriate.  
His thought processes were logical and goal directed.  The 
veteran denied any suicidal or homicidal ideation.  His 
personal hygiene was fine.  He was alert and oriented to 
person, place and time.  There was no objective evidence of 
memory loss or impairment.  The veteran's speech was of 
regular rate and rhythm, and of a normal volume.  He denied 
feeling that he had a depressed or low mood, and he was able 
to find enjoyment in several activities.  He characterized 
his sleep as very good, and he stated that he slept like a 
rock.  The examiner stated that the veteran had no previous 
psychiatric history and noted that the veteran presented for 
an examination for potential service connection for "bouts 
of anger and frustration."  The examiner noted that based on 
the examination, the veteran did not meet the criteria for 
any Axis I diagnosis.  The examiner further noted that she 
found no evidence that the condition that the veteran claimed 
had impaired his life.  The veteran continued to maintain 
employment and friendships without difficulty.  The VA 
examiner stated that the periods of reported frustration were 
under the veteran's control and that the veteran had been 
able to control his behavior.  

While the veteran asserts that he currently has a psychiatric 
disorder, characterized by mood changes with anger and 
frustration, as a result of his service, as a layperson he is 
not competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The record does not show that the veteran had any problems 
with anger or frustration during service.  VA outpatient 
records in February 2000 contain complaints of memory 
problems, erratic sleep pattern, occasional depression, and 
that he got angry or grumpy, but no psychiatric disability 
was found.  A February 2001 VA outpatient record indicates 
that the veteran was checked for depression and found not to 
have depression.  Furthermore, on VA psychiatric examination 
in August 2002, no psychiatric disability was found.  There 
is no objective evidence indicating that the veteran has a 
disability characterized by mood changes with anger and 
frustration.  The evidence of record clearly indicates that 
the veteran does not currently have any psychiatric disorder 
or any objective indication of a chronic disability 
characterized by mood changes with anger and frustration.  As 
noted above, service connection may not be granted unless a 
current disability is shown.  See Rabideau, supra.  Since the 
veteran does not currently have any psychiatric disorder or a 
chronic undiagnosed disability characterized by mood changes 
with anger and frustration, service connection for such 
disability is not warranted.  

C.  Sore Feet

The veteran maintains that he has sore feet due to his 
military service.  The veteran asserts that he had no problem 
with his feet prior to Desert Storm.  He maintains that since 
then he has had sores on his feet and difficulty walking.  At 
his July 2000 hearing the veteran attributed his feet 
problems to wearing flight deck shoes for six years.  The 
veteran stated that he now had daily foot pain.  He reported 
that the pain was somewhat relieved by aspirin and other 
anti-inflammatories, which he took for another disability.

The veteran's service medical records, including the February 
1993 discharge examination report, reveal no complaints or 
treatment related to the veteran's feet.

On VA examination in August 2002 the veteran stated that he 
first noticed soreness in his feet while wearing flight deck 
boots in the Navy.  The veteran stated that his foot pain was 
located in the midfoot plantarly beneath the first 
metatarsophalangeal joint.  He also reported pain along the 
lateral midfoot plantarly.  The veteran stated that he would 
occasionally get radiation of the pain to the level of his 
ankle.  X-rays revealed mild pes planus.  There was a small 
osseous fragment in the interphalangeal joint of the first 
toe.  There was no hallux valgus deformity.  There was no 
forefoot or midfoot degenerative changes.  The talar heads 
were fully covered.  The impression was bilateral sore feet.  
The examiner noted that the physical examination and 
radiographs did not substantiate the subjective complaints.  
It was the examiner's opinion that the veteran's sore feet 
were not related to his service involvement.  He noted that 
the veteran had varus hindfoot bilaterally, which locked the 
transverse tarsal joints making them more stiff.  This varus 
hindfoot alignment would decrease the shock absorbing 
capacity of the foot.  The examiner noted that this is an 
anatomic condition which preexisted the veteran's military 
service.  The examiner did not believe that the subjective 
complaints of sore feet were related to any service 
condition, such as wearing flight deck boots, as the 
veteran's anatomic abnormality existed prior to his service 
commitment and he did not have any injuries while in service.

In this case, the veteran has been diagnosed with mild 
bilateral pes planus and bilateral varus hindfoot.  As noted 
above, there were no complaints or findings related to the 
feet during service.  The August 2002 VA examiner further 
noted that there were no foot injuries during service.  
Competent clinical evidence of record indicates that the 
veteran's has diagnosed foot disabilities, manifested by sore 
feet, and there exists no competent evidence that any such 
disability was incurred in or aggravated by active service.  
As such, the veteran is not entitled to service connection 
for either chronic foot disability, manifested by sore feet.  
As clinical diagnoses exist for chronic foot disability 
manifested by sore feet, entitlement to service connection 
under 38 C.F.R. § 3.317, for undiagnosed illness, is not 
warranted.  As the preponderance of the evidence is against 
the claim, the appeal is denied.




ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for chronic disability 
manifested by mood changes with anger and frustration, to 
include as due to undiagnosed illness, is denied.

Entitlement to service connection for chronic disability 
manifested by sore feet, to include as due to undiagnosed 
illness, is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

